Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 1 of 10

CUSTODIAN OF RECORDS AFFIDAVIT

STATE OF LOUISIANA
PARISH OF EAST BATON ROUGE
AFFIDAVIT
BEFORE ME, the undersigned Notary Public, personally came and appeared
ANGELA GRIFFIN, Administrative Program Director, Department of Public Safety and
Corrections, Preclass Section, Baton Rouge, Louisiana, who, after first being duly sworn
did depose and say that the following attached documents are true and correct copies of

the records of the Department of Corrections regarding Rodney Grant, D.O.C. #116702.

 

Sworn to and subscribed before me this 25" day of September, 2018.

TSE, VINING

NOTARY PUBLIC
State of Louisiana
LA Bar #30781
My Commission Expires at Death
 

Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 2 of 10

‘orm
st ee 07012016 DNA Test Date: NO DNA
DOC# ******t" eM 001300667

DOC MASTER INFORMATION INTERVIEW FORM
}Conviction Name: RODNEY GRANT | { ia

-

 

 

 

 

 

 

 

 

 

True Name or Known Aliases:
[Race:B Sex: M DOB NM birth City, NEW ORLEANS State:LA _Citizen?:
[Marital Status: S Religion: BAPT.
|FBt: # 635258EA5 SSN: #9 Drive Lic#t: — State:
[Helght: 508 Weight: 180

 

 

 

 

aptitnds

be ve | "aw Eee
Boh O27 YS

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

|Complexion: MED BRO Eye Color: BRO = Halr Color: BLK

Shoe Size: 8 Occupation: CARETAKER
iNumber of Children: 1 Military Service: Rank: Type Discharge:

Scars, Marks, Tattoos: LFT FOREARM "GILDA"
|Education Claimed: 10TH GRADE Age at first Arrest:

DEATUOUEAVULTCUSSUVUE ONL ADIEU ENCAEND LD ERLTT LODE LENSE AUTEM TOU NRT ETN PANERA TR
Emergency Contact Name: Relationship:

Address: City:

State: Zip Code: Phone#:

Mother Father:

Address# Address:#

City, State,Zip: City,State,Zip:

Phone#: Phones:

‘ARTMENT SENTENCE INFORMA

Parish & Oate of Plea Sentence Crime Trerm

OXKT# Date Date

{DOC)F:\rormelnterview030804.rtf "Excell Projects\DOC interview form

 

 

 

    
 

003222014

 

NMA

 

 

 
 

Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 3 of 10

, ORLEANS PARISH SHERIFF
Parish of Orleans - State of Louisiana - New Orleans, Louisiana 70119

MARLIN N. GUSMAN
Sheriff

DOC LETTER OF CREDIT \ )
TO: DEPARTMENT OF CORRECTIONS \\y
RECORDS / CLASSIFICATION DIVISION
HUNT CORRECTIONAL CENTER

ST. GABRIEL, LOUISIANA

INMATE NAME: GRANT, RODNEY J___ (002435614)

 

 

 

RACE / SEX: BM pos: ae

CASE#: _ 417-717)
DATE OF ARREST: _ 6/27/2016 DATE OF SENTENCE: 6/30/2016

OTHER DATES OF ARREST AND RELEASE RELATIVE TO THIS CASE:

ARRESTED RELEASED TYPE OF RELEASE

 

 

4) Dil e-
D ¥ T AND SI
S PARISH SHERIFF'S OFFICE
RECORDS DIVISION

2800 GRAVIER STREET
NEW ORLEANS, LA 70119
(504) 827-8536

(504) 827-6763 FAX

THIS LETTER OF CREDIT SATISFIES THE REIN TO THE 1970 AMENDMENT OF
ARTICLE 880 OF THE LOUISIANA CODE OF CRIMINAL PROCEDURE

D.O.C Copy

 
 

Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 4 of 10

6/30/16 15:24:42 Online Booking Inquiry System OJCRECO2C BK11I0103
Folder # Last Name First Name MIR/S _D.O.B. Type --Location--A/I
2435614 GRANT RODNEY 3B / M MMMM uns 0JC 1 C15MA
Alias: A#: Bond: DNA: No
Accepted: 6/27/2016 12:46:48 Booked: 6/27/2016 14:11:05
CCN: 771396 B of I #: 275072P Sec/Ctl: /
Release: 00:00:00
Disposition/Date Court Magist# Sc Arrest # --------- Sentence -----------
Stat. Violation Sub/P Docket# Sc Arr. Date Yrs Mon Day Other Date
Option: 6=Magistrate Docket 7=CDC Docket
SENTENCED-D 6/30/2016 §S 12276602 1 6/30/2016
RS 14 62.2 417717 H 6/27/2016 SIMPLE BURGLARY OF AN INHABIT
Details CFTS Bond:
Book: 6/27/2016 Next Court: Early: Flat:
Bottom
Fees Owed

F3=Exit F5=MOTION F12=Previous

 
Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 5 of 10

6/30/16 15:24:55 Online Booking Inquiry System LONDONC BK110106
Last Name First Name M Alias Folder#
GRANT RODNEY J 2435614

Race Sex Hair Eyes Bld.Ht. Wt. or Tattoos
| B M BLK BRO MED 508 185
i te Birth State Address MS
nee LA nn 000000000 s
SSI# Employed B
Alcoholic Homosexual Arr.Injur Occupation Physical Appearance
N s N Child/Elder Care
Drugs Types of Drugs Doctor/Hospital Mental Condition
N

Medical Category

Notify in case of an emergency
NONE

Description of injuries:
Enemies in prison: NONE

F3=Exit F12=Previous

 

 
Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/99 Hath 6 of 10
Ww

     
 

SENTENCE OF THE COURT Page 1

STATE OF LAVISIANA, PARISH OF ORLBANE
CRIMINAL DISTRICT COURT
SECTION *H*
JUDGE CAMILLE BURAS
CASE NO 417-717
DATE 6/30/2016
MOTIOR NO. 771396

To the Sheriff for the Parieh of Orleans --Greetings

WHERBAS ROOMEYT J GRANT
Was by law lately convicted/submitted before the Criminal District Court for
the Parish of Orleans of

Count 1, Violation RS 14 62.2 SIMPLE BURGLARY OF AN [MHABITED D

And wae thereupon sentenced, on 6/30/2016
THE DEFENDANT, RODNGY J GRANT, THROUGH COUNSEL MAIVEOD ALL
DELAYS AND REQUBSTED IMMEDIATE SENTENCING.
THE COURT IMPOSED THE FOLLOWING SENTENCE:

AS TO COUNT 1.

1 YBAR, AT THE DEPARTMENT OF CORRECTIONS

THIS SENTERCE I9 CONCURRENT WITH THESE COUNTS: ANY OTHER
SERTENCE
THE 18 GIVEN CREDIT FOR TIME SERVED PROM 9-14-08 THRU
BIS See aseeassnansewass coeds eoersvesteusesrasarenoserHenestes
PORSUANT TO ARTICLE 892 OF THB CODE OP CRIMINAL PROCEDURE, THE
CRIMIMAL CLERK SHOULD MOTIFY THE DBPARTWENT OF CORRECTIONS.
PURSUANT TO ARTICLA 930.6, THE COURT NOTIPIED THE DEPENDANT THAT
IP RE INTENDS TO ABK FOR POST-COMVICTION RELIEF, HE MUST FILE AN
APPLICATION WITHIN TWO YBARS OP THIS SENTENCE.

NOW THEREPORB, you the said Sheriff, are hereby commanded to carry in full
and entire execution every part of the aforesaid santence.
and in so doing, thi# shall be sufficient warrant and authority.

Defendants complete address:

 

umber and Street Gity, State, Zip Code

 
Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 7 of 10

: Suspect Rap Sheet

SID: 991300661 ATN: 360021603240
BN: 02435614

 

Last Name: GRANT Initial: = J

First Name: RODNEY Suffix:

 

NEWORLEANS LA 000000000

Race: 8 sex: M Height 508 Weight: 185

ee - ~ '

Birth Place: LA

 

Booking Date: 07/01/2016

SSN

 

FBINo.: 635258EAS

DLN: State. LA

Charge Agency: LA0360000

 

Gang Affiliations:
| Mustache. MEDIUM Skin Tone: DRK Hair Color: BLK
Beard: NONE Body Build; MEDIUM Hair Length: BALD COMPLETELY
| Glasses: | Nickname: Eye Color BRO
' Scars: ‘ Tattoos: Se ” Marks:
Type: Location: Bes Location: Literal: Location:
WORD LEFT ARM GILDA
WORD RIGHT LEG ALICE

 

 
Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 8 of 10

 
    

   
 
 
  
 
   
  
          
   
  

| |
s |
os

 

 

 

7 | : 2
& | |
i? T +
4 |
a i |
a. i
< o | .
e []-$) 45 |
/ o- -
>]
8 | |
i

 

GRANT,

 

 

| ae

 

 

001300661

 

CRIMINAL

 

     
 

LEAVE BLANK
02435614
360021603240

__ | FD-649 (Rev. 3-1-10)

635258EA5
Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 9 of 10

  

NOMydNDS0

@MVLS NVSUNG 31v1s

 

 

yeiOL Zi StOzez20 391440 ONIHSMSNd ANSANHAA0D sn Bw

NOMN¥D YOd SISWEINOLLVAHOIN! TWNOILIOOYF

‘@ SHA £ AMVTOUNE SIAWIS 9TOZOE9O LICL te # LIXD00 HSTUWd SAWITHO

to YYONT S00 '
NOMYLID/SSEVHO

ON Wt S ONW ASIABAS JO HONVES LSI7 AUVLITIW 4
ADWAOY DIstD3dS SIVDIGNE LNAWNYZADD SN tt “3 in

 

  

Naw¥vl SiNibd Wive

SaA IV VAY OLCRae

 

wT! 000000000
SNVATHOMAN

 

531 LHOIY /TYOM
WaW LIST /TYOM

SNOILYLAANY ONY Liv

PI9SEPZO

JONSH3AIIY NOMVOISILNSG: 1WS01

HIBNNN HO AN¥N
SININdUSONIA ONIM¥L TVI9IZIO

 

Me¥M SuvVoS

YI

SYUSENON SOORNVIIZOSIN

 

4IHSN3Z/119 30 AYINN

 

WT

AYLNNOD HO JZiviS!) Hibis JO ADWIld

3SN23d0 JO 3a¥0

(¥0 43163)
*O1 AWOD GHAS

 

 

ie

4G3n/$30
CT) S3A Ald3a¥
Ss3uaa0y

dOLNGIELNOD

¥O

 

ITNZ/ bB/

iS3uuHy 40 31¥0

 

Lindy Sv ivaui

NOLISSINEAS

2NiddBSONIS JTINIZANS

 

a

“sacteuae

     

9rOO-OLLL

phys ADuete pUSLANEADE pe5qq 26 “OTETS "LOPE y Aue ik ZG¢

Pue “‘peroToes SI NYSS eu Sioa soygo JO Aso ners pew Ag “ArpURyOA 30 QQQO3eOeT "

S0C9% AM ‘SHNESNYWTO'NOISIAIO SADIAUZS NOLLYWUOIN JOLLSN? FWNIWIHD
JOILSAL 40 LNSWLEVd3SG SALVLS O3LINN ‘NOILLYDILSAANI JO AVSENE Wwusas4s

 

(ilo AOR) GrT-A4 _ "JO EPRW oq mM $esn Fey

D 1eyjay Uosed ay) Bumuuoyu? Joy arqrsuodsa: st NSS JeU/sIy BSOPSIP 0} renDYypU! UE sysenbe,
1S) p2Gt 70 ty AoeAug |WePey SYOIWENSINY @ep Ug pur euTeU ewes et” engy Aew ardoad Joulo asneoed SrmunsoR spi0ce) dee o1 rudiey &
NSS) sequINN lunodoy Aqunses fexios y, ‘sasucund eoasni jeunuouoU 30] PesN aq Pinoys PUB SesnaU Dy ADeAyG PUR Dy UORONDeY yoMedEy eKqeaKidE SunOS (8G2-C.) LO} weoqddy oy) “SUCH eeQUR Ut
PUe StSaue 0) JUSPHOUI Se WONs ‘sesodnd sosnl jeUnUp? 10) PSSN Og O1 51 HP2-O4 SLL “PES OSM Bz seNUN pezvoUNE Ayeseued Si VORPLUOH UOTeS USK JO ebueusxe pue ‘voueesaid ‘uonsNdoe $,\93 SY
 

Case 2:17-cv-02797-NJB-DMD Document 143-11 Filed 02/12/20 Page 10 of 10 ©

 

 

 

 

 

 

 

 
